                                                                                        FILED
                                                                             CLERK, U.S. DISTRICT COURT


                                                                                    JAN ~ 5 2019
                                                                             CENTRAL DI '1   'T OF CALIFORNIA
                                                                             6Y                       DEPUTY


                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                    CASE rruMSER
                                                  PLAINTIFF
                              p,                                    SA19-00035M
 ALEJANDRO DE LA SANCHA ARMAS,
                                                                 ORDER OF TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT
                                            DEFENDANT(S).             TO BAIL REFORM ACT



    Upon motion of Defendant                                          ,IT IS ORDERED that a detention hearing
is set for  7anuary 29.2019                                           , at l:oo      ❑a.m./ Op.m. before the
Honorable Douglas F. McCormick                                        , in Courtroom   6B

    Pending this hearing, the defendant shall be held in custody by the United S     Marshal or
                                                                            an   pro aced for the hearing.
                      (Other custodial officer)       ~




Dated:     Tanuary 25, 2019                        ~ Dp'uglas F~IcCormick
                                                  U.S.            /Magistrate Judge




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(10/97)                                                                                                    Page 1 of 1
